                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:19-CR-00006-KDB-DSC-1

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 JAMIE MARIE SIGMON,

                Defendant.


   THIS MATTER is before the Court on Defendant Jamie Marie Sigmon’s pro se Emergency

Motion for Reduction in Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 31). Having

carefully reviewed the Defendant’s motion, exhibits, and all other relevant portions of the record,

the Court will deny the motion without prejudice to a renewed motion properly supported by

evidence and after exhaustion of her administrative remedies.

                                      I.      BACKGROUND

   In 2019, Defendant pled guilty to one count of conspiracy to distribute and to possess with

intent to distribute methamphetamine. (Doc. No. 3). She was sentenced to 114 months plus five

years of supervised release. (Doc. No. 28).

   Defendant is a 33-year-old female confined at FCP Alderson, a minimum-security federal

prison for women in West Virginia, with a projected release date of March 20, 2027. Defendant

seeks a reduction in her sentence under the compassionate release statute, 18 U.S.C. §

3582(c)(1)(A). She claims her pre-existing underlying medical illnesses make her vulnerable to

COVID-19. According to her Presentence Report, she has high blood pressure, acid reflux, PTSD,




         Case 5:19-cr-00006-KDB-DSC Document 32 Filed 07/17/20 Page 1 of 5
depression, anxiety, bipolar disorder, paranoid schizophrenia and asthma. (Doc. No. 22, ¶ 62). No

medical records have been submitted with the motion.

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the

agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where

pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s




       Case 5:19-cr-00006-KDB-DSC Document 32 Filed 07/17/20 Page 2 of 5
burden to show that she has exhausted her remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted her remedies as required under 18 U.S.C. § 3852(c)(1)(A).

While she attaches a denial of her request for compassionate release from the warden, she has not

exhausted all administrative appeals of the warden’s adverse decision that are available to her

within the BOP. On July 2, 2020, Defendant appealed the warden’s decision to the Mid-Atlantic

Regional Office. (Doc. No. 31, Exhibit 1).

    According to the BOP’s website, FCP Alderson has completed 42 inmate tests with 17 inmate

tests pending and no confirmed active case of COVID-19. Given this information, the Court finds

that Defendant has not met her burden of showing that the exhaustion requirement in 18 U.S.C. §

3582(c)(1)(A) should be excused. With no confirmed COVID-19 case at FCP Alderson amongst

the staff and no confirmed cases amongst the inmate population, requiring Defendant to exhaust

her administrative remedies within the BOP before petitioning this Court would not result in any

“catastrophic health consequences” or unduly prejudice Defendant. See United States v. Fraction,

No. 3:14-CR-305, 2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did

“not demonstrate any ‘catastrophic health consequences’ to make exhaustion futile or show that

he could be unduly prejudiced if he had to wait to exhaust his administrative remedies with the

BOP”). Generalized concerns regarding the possible spread of COVID-19 to the inmate population

at FCP Alderson are not enough for this Court to excuse the exhaustion requirement, especially

considering the BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread at FCP Alderson. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).




        Case 5:19-cr-00006-KDB-DSC Document 32 Filed 07/17/20 Page 3 of 5
                             III.    CONSTITUTIONAL ISSUES

   Defendant contends that the Eighth Amendment’s prohibition against cruel and unusual

punishment supports her motion. But Eighth Amendment protections and standards are not

applicable to the compassionate release analysis under Section 3582(c). See United States v.

Butler, No. 16-54-RGA, 2020 WL 3207591, at *3 (D. Del. June 15, 2020) (stating that defendant’s

contention that BOP officials have mishandled the COVID-19 crisis and are violating the inmates’

Eighth Amendment rights does not provide a basis for compassionate release); United States v.

Statom, No. 08-20669, 2020 WL 261156, at *3 (E.D. Mich. May 21, 2020); United States v.

Rodriguez-Collazo, No. 14-CR-00387, 2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020)

(“Defendant contends that the current conditions at Elkton FCI violate his Fifth and Eighth

Amendment rights. However, these claims—which the Court construes as challenging the

execution of his sentence at Elkton FCI—are not properly brought in a motion for compassionate

release[.]”); United States v. Numann, No. 3:16-CR-00025-TMB, 2020 WL 1977117, at *4 (D.

Alaska Apr. 24, 2020) (explaining that “claims relating to the manner and conditions of

confinement . . . are not properly brought in a motion for compassionate release”).

   To the extent that Defendant wishes to raise a claim that prison officials’ deliberate indifference

to her medical needs has resulted in an independent violation of her Eighth Amendment rights, she

would need to do so in a lawsuit brought pursuant to Bivens v. Six Unknown Named Federal Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971), not in a compassionate release motion. A

civil rights action under Bivens will not result in Defendant’s immediate release, but rather is a

private action for damages against federal officials alleged to have violated a citizen’s

constitutional rights. Therefore, to the extent Defendant is challenging the execution of his

confinement and seeks immediate release from custody due to alleged Eighth Amendment




      Case 5:19-cr-00006-KDB-DSC Document 32 Filed 07/17/20 Page 4 of 5
violations, she should file a petition seeking habeas corpus relief under § 2241. That petition must

be filed in the district of confinement. See generally United States v. Little, 392 F.3d 671, 679 (4th

Cir. 2004) (holding that the district court in which the defendant filed his § 2241 was not the proper

venue because it was not the district of confinement).1

                                                   IV.     ORDER

       IT IS THEREFORE ORDERED that Defendant’s Emergency Motion for Reduction in

Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), (Doc. No. 31), is DENIED without prejudice to

a renewed motion properly supported by evidence and after exhaustion of her administrative

remedies.

       SO ORDERED.




                                                Signed: July 17, 2020




1
    Defendant is confined at FCP Alderson, which is located in the Southern District of West Virginia.



          Case 5:19-cr-00006-KDB-DSC Document 32 Filed 07/17/20 Page 5 of 5
